UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 PATRICK MADUABUCHI NWANKWO,                                No. 6:19-cv-06903-FPG
                                                            DECISION AND ORDER
                                 Petitioner,

                      -vs-

 WILLIAM P. BARR, et al.,

                                  Respondents.



       Petitioner Patrick Maduabuchi Nwankwo (“Nwankwo” or “Petitioner”), an alien under an

administratively final order of removal, filed an application for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 (“§ 2241”), claiming that his continued detention in the custody of the

Department of Homeland Security (“DHS”), Immigrations and Customs Enforcement (“ICE”) is

unconstitutional. ECF No. 1. Nwankwo requests immediate release from custody pursuant to an

order of supervision or that this Court hold a hearing at which Respondents must justify his

continued detention by clear and convincing evidence. Respondents initially opposed the Petition,

ECF No. 5, but now have filed a Motion to Dismiss for lack of subject matter jurisdiction. ECF

No. 7. Respondents assert that the Petition has been rendered moot due to Nwankwo’s release

pursuant to an order of supervision. See ECF No. 7-1 at 2-3.

       “[W]here an alien challenging his detention under 28 U.S.C. § 2241 is released during the

pendency of his petition under an order of supervision, the petition is rendered moot.” Harvey v.

Holder, 63 F. Supp.3d 318, 320 (W.D.N.Y. 2014) (quotation and citations omitted). Here,

Respondents have submitted a Notice of Release and Order of Supervision, ECF No. 7-2,

demonstrating that, on April 8, 2020, Nwankwo was released from DHS/ICE custody, subject to



                                                 1
certain conditions of supervision. Accordingly, the Petition is now moot and must be dismissed.

Harvey, 63 F. Supp.3d at 320-21; accord, e.g., Xi Li v. Sessions, No. 17-CV-630-FPG, 2018 WL

353200, at *1 (W.D.N.Y. Jan. 10, 2018).

                                       CONCLUSION

       Respondents’ Motion to Dismiss (ECF No. 7) is GRANTED, and the Petition (ECF No. 1)

is DISMISSED AS MOOT. The Clerk of Court is directed to close this case.

       SO ORDERED.




                                                         HON. FRANK P. GERACI, Jr.
                                                          United States District Judge


Dated: April 14, 2020
       Rochester, New York




                                              2
